                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     August 19, 2019
                             UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

ROLANDO MANUEL RODRIGUEZ               §
                                       §
                                       §
VS.                                    § CIVIL ACTION NO. 7:19-CV-57
                                       §
LORI DAVIS, Director, Texas Department §
of Criminal Justice, Correctional      §
Institutions Division                  §



              ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court has reviewed the Magistrate Judge’s Report and Recommendation regarding

Petitioner’s 28 U.S.C. § 2254 petition for writ of habeas corpus. After having reviewed the said

Report and Recommendation, and no objections having been filed by either party, the Court is of

the opinion that the conclusions in said Report and Recommendation should be adopted by this

Court.

         It is, therefore, ORDERED, ADJUDGED, and DECREED that the conclusions in

United States Magistrate Judge J. Scott Hacker’s Report and Recommendation entered as Docket

Entry No. 12 are hereby adopted by this Court.

         FURTHER, the Court, having adopted the Magistrate Judge’s conclusions, is of the

opinion that Respondent’s motion for summary judgment should be GRANTED, the § 2254

petition should be DENIED, and this civil action should be DISMISSED with prejudice. A

Certificate of Appealability is DENIED.

         The Clerk shall send a copy of this Order to the parties.




1/2
      SO ORDERED this 19th day of August, 2019, at McAllen, Texas.


                                           ___________________________________
                                           Randy Crane
                                           United States District Judge




2/2
